Bradley, Justice,
{orally.) We have no doubt that the act of assembly of June 10,1881, is constitutional. The title clearly expresses the purposes of the act; and the old law, as amended, is re-enacted at length in the supplemental act. Nor is the act repugnant. To declare an act of assembly repugnant, the repugnancy must appear upon its face, and must be in conflict with the main intent and object of the enactment. The bill is dismissed.
See Second Nat. Bank v. Caldwell, 13 Fed. Rep. 429, and note.